Title: To Thomas Jefferson from Benjamin Maury, 21 October 1808
From: Maury, Benjamin
To: Jefferson, Thomas


                  
                     Dr Sir,
                     Ocb. 21st 1808
                  
                  the request I made you in the course last month you were good enough to tell me was at that time out of yr power to grant me—and I trust since yr arrival at the City yr finances are better and you will be so good as indulge me with the Loan of 50 or 100 Dollars—which sum will make me completely happy; and yr having to say from good authority that one of yr subjects are made happy from so small a Loan must be gratifing not Only to them, But Yr Most Obt Sert
                  
                     Benja Maury 
                     
                  
               